Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-19, drawn to a screw rotor device and steam generator with a screw rotor device with at least one of the rotors has a helical profile that changes along its length such that a gap is described between intermeshing lobes and flutes adjacent the high pressure port which is larger than a gap described between intermeshing lobes and flutes adjacent the low pressure port.
Group II, claim(s) 20 and 21, drawn to method of manufacturing a screw rotor by forming at least one helical lobe or flute having a constant depth and a circumferential width that varies along its length.

The species are as follows (the species only appear to be present in Group I, so if Group I is elected, please additionally elected one of the following Species): 
Species I drawn to Figures 4-6 that discloses an expander;
Species II drawn to Figures 7-9 that discloses a compressor (claim 18 recites further comprising an compressor (it is unclear if this is a further compressor to the device claimed in claim 1 or if this claim is trying to limit that the device is a compressor, however, claim 1 discloses that it is an expander due to “conveying, in use, a fluid between the high pressure port and the low pressure port”.  A compressor is shown, however, an expander and compressor combination is not shown));
Species III disclosed in claim 16 directed to having one or more further rotors (this would be 3 or more rotors, which is not shown); and
Species IV discloses in claim 17 further comprising an expander (it is unclear if this is a further expander to the device claimed in claim 1 or if this claim is trying to limit that the device is an expander.  It is noted that if the intention that if the claim is trying to limit that the device is an expander, than this would not be a Species since it is covered by Species I.   If this claim is trying to limit a 2 expander configuration, than Species IV would be proper, however, this configuration is not shown).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic there is no generic claims for the groups.  Group I drawn to a screw rotor device and steam generator discloses the different species in the claims.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I recites screw rotor device and steam generator with a screw rotor device with at least one of the rotors has a helical profile that changes along its length such that a gap is described between intermeshing lobes and flutes adjacent the high pressure port which is larger than a gap described between intermeshing lobes and flutes adjacent the low pressure port, while Group II is directed to a method of manufacturing a screw rotor by forming at least one helical lobe or flute having a constant depth and a circumferential width that varies along its length.
Species I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a screw rotor device comprising a first rotor having a plurality of helical lobes about its periphery, a second rotor having a plurality of helical flutes about its periphery and a housing with a high pressure port and a low pressure port, the first and second rotors being rotatably mounted within the housing , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of FUJIWARA (U.S. Patent 4,963,079A).  
FUJIWARA discloses a screw rotor device (1) comprising a first rotor (3, 45) having a plurality of helical lobes (11) about its periphery (see Figures 1 and 7-10), a second rotor (5, 43) having a plurality of helical flutes (12) about its periphery (see Figures 1, 7-9, and 11) and a housing (2) with a high pressure port (15, 16) and a low pressure port (18), the first and second rotors being rotatably mounted within the housing (see Figures 1, 7, and 8) such that the lobes intermesh with the flutes for conveying (see Figures 1, 7, and 8), in use, a fluid between the high pressure port and the low pressure port (see Figures 1, 7, and 8, Column 1, lines 5-15, discloses that the device is usable as an expander, where an expander takes in fluid at the high pressure port and removes the energy from the fluid and has the fluid exit the low pressure port), wherein at least one of the rotors has a helical profile that changes along its length such that a gap is described between intermeshing lobes and flutes adjacent the high pressure port which is larger than a gap described between intermeshing lobes and flutes adjacent the low pressure port (see Figures 3, 4, and 9-11, claim 5, Column 7, line 62 – Column 8, line 14).  
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The Examiner would like to note that the claims that are directed to the device are different from the method of making a product (see above).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MARY DAVIS/
Primary Examiner
Art Unit 3746